DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered. 

Response to Arguments
Applicant's arguments filed 7/12/2021 pages 7-8 pertaining to claim 1-2 and 9 have been fully considered but they are not persuasive. On page 7 Applicant contends that:

    PNG
    media_image1.png
    127
    828
    media_image1.png
    Greyscale

xaminer disagrees, the amended language does not distinguish claim 1 structurally, whereas, the limitation “determining” the size of a structure would implicitly include accounting the number or parts formed by a corresponding sub-structure, i.e., the modular displays, in order to form the whole, i.e., the chassis. The claims in their current form fail to overcome Bibl.  As such, examiner suggests clarifying how the structure of the claimed display differs from Bibl, for example forming an edge structure having particular disposition and/or size—if so intended. No new matter should be added, however. Please see revised rejection below.
Applicant’s arguments, with respect to claim 10 have been fully considered and are persuasive. The previous rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl 2014/0367633 (embodiment featuring Figs 11, 12, 14b) hereinafter Bibl I in view of Bibl 2014/0367633 (embodiment featuring Fig 14a) hereinafter Bibl II.
Regarding claim 1, Bibl I discloses a method for manufacturing a display apparatus (Abstract, Title) comprising a plurality of modular displays (set of 106 form modular display, Fig 11a) inherently/implicitly on a chassis (such as part LED display panel, par 0005), the method comprising: determining a size of a chassis based on a number of the plurality of modular displays and a size of the plurality of modular displays (determining the overall size of the display would implicitly include accounting the number or parts formed by the modular displays in order to form the whole); each modular display from among the plurality of modular displays comprising a plurality of pixels (108 Fig 11a) and each pixel from among the plurality of pixels comprising a red inorganic light emitting element, a green inorganic light emitting element, and a blue inorganic light emitting element (note, each 108 consist of red, green and blue LEDs - 400, as depicted Fig 11i/11j); forming a film on the plurality of modular displays (film comprises portions 202, and/or including 328 that is formed on/over the displays, see Figs 12a, 14b); and forming a cover (film as cited, forms with portion 500 and also covers the displays - see Fig 14b) between light emitting elements of the plurality of modular displays (as depicted Fig 14b). 
Bibl I does not expressly disclose removing a region of the film corresponding to the light emitting elements of the plurality of modular displays.
 Bibl II, however, teaches a removed region of the film corresponding to the light emitting elements of the plurality of modular displays (see Figs 14a where a region 500 is removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film region of Bibl I corresponding to the light emitting elements to be removable, as taught by Bibl Il, in order to allow quick access to components enclosed by the film that may be replaced or repaired by removing the cover when necessary, thereby improving accessibility for maintenance purposes.
Regarding claim 2, Bibl as modified discloses the method of claim 1, wherein the forming the cover comprises forming the cover on edges of adjacent modular displays from among the plurality of modular display (cover attached to respective edges of 400 after cover attaches. Figs 14a, 14b).
Regarding claim 9, Bibl as modified discloses the method of claim 1, wherein the forming the cover comprises forming the cover between the light .
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: claim 3 includes or specifically recites The method of claim 2, wherein the forming the cover comprises: irradiating a portion of the film corresponding to the edges of the adjacent modular displays with a laser; and removing the region of the film except for the irradiated portion of the film. Claims 4-8 depend, either directly or indirectly, from claim 3 and are therefore allowable for at least the same reasons.


Claims 10-13 are allowed.
After careful consideration, examiner has determined that the specific teaching of claims 10, i.e., "… and is attached to respective edges of the adjacent modular displays that define the seam region," in combination with the remaining elements or steps such as, “a size of the chassis is determined based on a number of the plurality of modular displays and a size of the plurality of modular displays,” are not taught or adequately suggested in the prior art of record.
*Claims 11-13 depend, either directly or indirectly, from claims 10 and are therefore allowed for at least the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                September 11, 2021